IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 5 WAL 2016
                                              :
                    Respondent                :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No. 849
                                              :   WDA 2015 entered on December 29,
                                              :   2015, affirming the Judgment of
DAVID BRICKER,                                :   Sentence of the Fayette County Court of
                                              :   Common Pleas at No. CP-26-CR-
                    Petitioner                :   0000835-2014 entered on May 13, 2015


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by Petitioner, is:


          Did the sentencing court impose a harsh, severe, and manifestly
          unreasonable and excessive sentence in light of the circumstances
          surrounding the alleged incident?


      The judgment of sentence is VACATED, and the matter is REMANDED to the

Superior Court for reconsideration in light of Commonwealth v. Muniz, 164 A.3d 1189

(Pa. 2017).